Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 1 of 26




             EXHIBIT 1
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 2 of 26




                CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

        1.      This Confidential Settlement Agreement and Release (the “Settlement
Agreement”) is entered into between David Oates (“Oates”) on the one hand, and Kinder Morgan
Energy Partners, LP, on the other hand (“Kinder Morgan”) (hereinafter, all together as the
“Parties”), subject to the approval of the Court (as defined herein).

                                            RECITALS

        2.     Oates, individually and on behalf of the Settlement Class (as defined herein), asserts
in the Action (as defined herein) that Kinder Morgan failed to pay proper overtime wages under
the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

       3.      As a result of the Parties’ arms’-length negotiations and mediation with an
experienced wage and hour mediator, Michael Russell, the Parties have agreed to settle this Action
according to the terms of this Settlement Agreement.

         4.     Class Counsel (as defined herein) has made a thorough and independent
investigation of the facts and law relating to the allegations in the Action. In entering into this
Settlement Agreement, Class Counsel has considered: (a) the facts developed in litigation and
during the Parties’ ADR process and the law applicable thereto; (b) the attendant risks of continued
litigation and the uncertainty of the outcome of the claims alleged against Kinder Morgan; and (c)
the desirability of consummating this settlement according to the terms of this Settlement
Agreement. Oates has concluded that the terms of this Settlement Agreement are fair, reasonable
and adequate, and that it is in the best interests of himself and the Settlement Class to settle their
claims against Kinder Morgan pursuant to the terms set forth herein.

        5.      Kinder Morgan denies the allegations in the Action and denies that it engaged in
any wrongdoing or violation of law. Kinder Morgan is entering into this Settlement Agreement
because it will eliminate the burden, risk, and expense of further litigation. Neither this Settlement
Agreement nor any document referred to herein, nor any action taken to carry out this Settlement
Agreement, may be used in any way as an admission, concession or indication by or against Kinder
Morgan of any fault, wrongdoing, or liability whatsoever, including any concession that
certification of a class other than for purposes of this Settlement Agreement would be appropriate
in the Action or any other case.

        6.      The Parties recognize that notice to the Settlement Class of the material terms of
this Settlement Agreement, as well as Court approval of this Settlement Agreement, are required
to effectuate the Settlement Agreement, and that the Settlement Agreement will not become
operative until the Court grants approval of it and the Settlement Agreement becomes effective.

        7.      The Parties stipulate and agree that, solely for settlement purposes, the requisites
for establishing collective action certification under the FLSA pursuant to 29 U.S.C. § 216(b) are
met. Should this Settlement Agreement not become final, such stipulation to collective action
certification shall become null and void and shall have no bearing on, and shall not be admissible
in connection with, the issue of whether or not certification would be appropriate in a non-
settlement context.

                                                  1
4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 3 of 26




        8.     In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each party to the other, IT IS
HEREBY AGREED, by and between the undersigned, subject to the approval of the Court and
the other conditions set forth herein, that Oates and the Participating Settlement Class Members’
(as defined herein) lawsuit against Kinder Morgan shall be settled, compromised and dismissed,
on the merits and with prejudice, and that the Released Claims (as defined herein) shall be finally
and fully compromised, settled, and dismissed as to the Releasees (as defined herein), in the
manner and upon the terms and conditions set forth herein.

                                              DEFINITIONS

       9.      The following terms used in this Settlement Agreement shall have the meanings
ascribed to them below:

               a.     “Action” means the matter of David Oates v. Kinder Morgan Energy
Partners, LP, Case No. 5:19-CV-01171-SLP, an action that was filed in the United States District
Court for the Western District of Oklahoma.

               b.      “Approval Order” means the Court’s approval order approving the terms
and conditions of this Settlement Agreement.

             c.      “Class Counsel” means Josephson Dunlap, LLP, Bruckner Burch, PLLC,
and Whitten Burrage.

                d.      “Class Period” means three years plus an additional 87 days that preceded
the earlier of (a) the date the Settlement Class Member filed or otherwise opted-in to the Action,
or (b) the date of the Approval Order.

                   e.        “Court” means the United States District Court for the Western District of
Oklahoma.

                   f.        “Kinder Morgan’s Counsel” means Littler Mendelson, PC and Gable
Gotwals.

             g.              “Effective Date” means the first business day following the Court’s
Approval Order.

                h.      “Fee Award” means the award of attorneys’ fees that the Court authorizes
to be paid to Class Counsel for the services they provided to Oates and the Settlement Class in the
Action. The Fee Award to Class Counsel shall not exceed the gross amount of $1,373,750.00 and
shall be paid subject to an IRS Form 1099.

                i.      “Gross Settlement Amount” means the maximum amount that Kinder
Morgan shall potentially pay as provided for in this Settlement Agreement, in exchange for the
release of all Released Claims by Oates and the Participating Settlement Class Members, which is
the sum of $3,925,000.00, excluding the employers’ share of federal and state payroll taxes. In no
event shall the Gross Settlement Amount exceed this sum.


                                                      2
4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 4 of 26




               j.      “Kinder Morgan Entities” means Kinder Morgan, and its parents,
shareholders, partners, subsidiaries, holding companies, affiliates, predecessors, successors, and
joint venture parties.

                k.     “Net Settlement Amount” means the Gross Settlement Amount less: (i)
the payment of attorneys’ fees to Class Counsel, not to exceed $1,373,750.00, which is 35% of the
Gross Settlement Amount; (ii) out-of-pocket costs incurred by Class Counsel, which the Parties
have agreed shall not exceed $30,000.00; (iii) the Settlement Administrator’s (as defined herein)
costs related to administering this Settlement Agreement, which the Parties have agreed shall not
exceed $30,000.00; and (iv) the Service Award to Oates in an amount not to exceed $7,500.00.

               l.     “Notice Deadline” means the date seventy-five (75) days after the Notice
of Settlement (as defined herein) is initially mailed by the Settlement Administrator to the
Settlement Class Members. Settlement Class Members shall have until the Notice Deadline to
return an executed Claim Form to the Settlement Administrator to participate in this Settlement.

              m.     “Notice of Settlement” means the notice to the Settlement Class Members
with a Claim Form substantially in the form as Exhibit A.

           n.      “Participating Settlement Class Members” means all Settlement Class
Members who return an executed Claim Form to the Settlement Administrator by the Notice
Deadline.

                o.     “Released Claims” means any and all state, local or federal claims,
obligations, demands, actions, rights, causes of action and liabilities, against Releasees (as defined
herein) for alleged unpaid wages, liquidated or other damages, unpaid costs, penalties (including
late payment penalties), premium pay, interest, attorneys’ fees, litigation costs, restitution or any
other compensation and relief arising under the FLSA and any other state or local wage-related
law applicable to the work performed for Kinder Morgan Entities through one or more of the
Vendor Companies (as defined herein) during the Class Period. Released Claims expressly do not
include any claims that any Participating Settlement Class Member may have related to work
performed on Kinder Morgan Entities’ projects on behalf of a vendor other than the Vendor
Companies as defined herein.

                p.      “Releasees” means Kinder Morgan Energy Partners, LP, and all of their
past, present, and future officers, owners, directors, principals, agents, employees, representatives,
parents, shareholders, partners, subsidiaries, holding companies, affiliates, predecessors,
successors, assigns, insurers, joint venture parties, and related companies, in their individual and
corporate capacities. Releasees expressly excludes the Vendor Companies (as defined herein).

               q.      “Service Award” means the payment that the Court authorizes to be paid
to Oates from the Gross Settlement Amount for his service in bringing and prosecuting this case
and in consideration of the general release set forth herein Paragraph 10(a). The Service Award to
Oates shall not exceed the gross amount of $7,500.00 and shall be paid subject to an IRS Form
1099.

                   r.        “Settlement Administrator” means CPT Group.


                                                   3
4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 5 of 26




               s.      “Settlement Administration Costs” means the costs related to
administering this Settlement Agreement to be paid to the Settlement Administrator from the Gross
Settlement Amount, which the Parties have agreed shall not exceed $30,000.00.

               t.     “Settlement Award” means the payment that each respective Participating
Settlement Class Member shall be entitled to receive pursuant to the terms of this Settlement
Agreement. The gross amount of each respective Settlement Award shall be divided equally
between two checks, one for wages to be reported on an IRS Form W-2, and one for non-wages to
be reported on an IRS Form 1099.

               u.     “Settlement Class” or “Settlement Class Members” means approximately
1,370 individuals who were generally supplied by one or more of the Vendor Companies (as
defined herein) to work on any of the Kinder Morgan Entities’ projects during the Class Period.

             v.     “Settlement Award Checks” means the checks for each Settlement Class
Member’s Settlement Award.

               w.      “Vendor Companies” means (i) 3B Inspection, LLC; (ii) International
Inspecting, Inc. d/b/a 3I; (iii) FIS Operations, LLC d/b/a Frontier Integrity Solutions; (iv) Table
Rock Survey, LLC d/b/a Integrated Consulting & Inspection LLC; (v) Natural Energy Field
Services, LLC; (vi) NV5, LLC; (vii) Onshore Quality Control Specialists, LLC; (viii) Platte River
Inspection Services; (ix) Cleveland Integrity Services, Inc.; and (x) Kestrel Field Services, Inc.

                                            RELEASES

        10.    Release. In consideration of the benefits to be received by Oates and the
Participating Settlement Class Members under this Settlement Agreement, upon the Effective Date
as follows:

                 a.    Oates shall be deemed to have released and forever discharged Releasees
from any and all Released Claims, and, in addition, shall be deemed to have released Releasees
from any and all claims, demands, rules or regulations, or any other causes of action of whatever
nature, whether known or unknown, including but not limited to Title VII of the Civil Rights Act
of 1964, as amended; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; The Genetic Information Nondiscrimination Act of 2008 (GINA); The Employee
Retirement Income Security Act of 1974 (“ERISA”) (except for any vested benefits under any tax
qualified benefit plan); The Civil Rights Act of 1991; The Immigration Reform and Control Act;
The Americans with Disabilities Act of 1990; The Family and Medical Leave Act; The Equal Pay
Act; or any allegation for costs, fees, interest, or other expenses including attorneys’ fees incurred
in any matter; or any and all claims for bonuses, commissions or any claims for incentive
compensation of any type, whether under common law or policy or contract, and any other federal,
state or local human rights, civil rights, wage-hour, pension or labor laws, rules and/or regulations,
public policy, any and all claims that were asserted or that could have been asserted in the Action,
any claim for breach of contract or tort laws, or any claim arising under common law, such as,
without limitation, claims for malicious prosecution, misrepresentation, defamation, false
imprisonment, libel, slander, invasion of privacy, negligence, claims based on theories of strict
liability or respondeat superior, infliction of emotional distress, or otherwise, or any other action

                                                  4
4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 6 of 26




or grievance against the Releasees based upon any conduct occurring up to and including the date
of the Court’s Approval Order. Oates irrevocably waives any right to monetary recovery from the
Releasees, whether sought directly by them or in the event any administrative agency or other
public authority, individual, or group of individuals should pursue any claim on their behalf.
Notwithstanding the previous sentence, this Settlement Agreement does not limit Oates’s right to
receive an award or payment from a government agency (and not Kinder Morgan) for information
provided to any government agency.

               b.     The Participating Settlement Class Members shall be deemed to have
released and discharged the Releasees from the Released Claims.

                c.     Notwithstanding any other provision of this Settlement Agreement, this
release does not (i) waive or release any claim for breach or enforcement of this Settlement
Agreement; (ii) waive or release any right or claim that may not be waived or released by
applicable law; or (iii) prevent any Participating Settlement Class Member from pursuing any
administrative claim for unemployment compensation or workers’ compensation benefits. Nothing
in this Settlement Agreement precludes any Participating Settlement Class Member from (i)
reporting to, responding to an inquiry from, filing a charge or complaint with, communicating with
or providing information to, contacting, or cooperating with an investigation conducted by, the
Equal Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local governmental agency, commission, or regulatory
body; (ii) providing information about this Settlement Agreement to his/her spouse, attorney, or
accountant, or tax advisor (if any); (iii) making disclosures or giving truthful testimony as required
by law or valid legal process (such as by a subpoena or administrative order); or (iv) engaging in
any concerted or other legally-protected activities.

           CERTIFICATION, NOTICE, AND SETTLEMENT IMPLEMENTATION

        11.    The Parties agree to the following procedures for obtaining approval of the
Settlement Agreement, certifying the Settlement Class for the purpose of settlement only, and
notifying the Settlement Class of this settlement:

                 a.    Request for Class Certification and Approval Order. Within fourteen
(14) calendar days of execution of this Settlement Agreement, Oates shall file a Motion for
Approval of Settlement Agreement, requesting that the Court (i) approve the Settlement
Agreement, (ii) certify the Settlement Class pursuant to 29 U.S.C. § 216(b) for settlement purposes
only, and (iii) approve the Notice form attached as Exhibit A.

              b.      Class Data. Kinder Morgan has made an initial request to the Vendor
Companies for the Settlement Class Members’ names, last known addresses, phone numbers,
email addresses, and dates of work, including the weeks worked (herein after, “Class Data”).
Kinder Morgan shall not oppose or otherwise object to Class Counsel’s reasonable efforts to
subsequently secure the Class Data from the Vendor Companies through subpoena or otherwise if
necessary. The Parties will work cooperatively to timely provide the Class Data to the Settlement
Administrator. With the exception of first name, middle initial and last name, dates of
employment, Vendor Companies, last known phone number and the data necessary to calculate

                                                  5
4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 7 of 26




damages, the Settlement Members’ contact information for purposes of providing Notice herein
for Settlement Class Members shall be provided to the Settlement Administrator, and not Class
Counsel.

               c.      Verification of Class Data. In order to provide the best notice practicable,
the Settlement Administrator and Class Counsel, prior to the Settlement Administrator mailing the
Notice of Settlement, shall take all steps reasonably necessary to verify the Class Data, including
utilizing skip tracing, running the list of Settlement Class Members through the U.S. Postal
Service’s National Change of Address database (“NCOA”), conducting online research, and
making phone calls to Settlement Class Members.

                 d.      Notice. The Settlement Administrator shall be responsible for preparing,
printing, and sending the Notice of Settlement to all Settlement Class Members. Within sixty (60)
calendar days of the date of the Court’s Approval Order, the Settlement Administrator shall send
the Settlement Notice to all Settlement Class Members via First Class U.S. Mail, email, and text
message. Thirty (30) calendar days after the initial mailing and sixty (60) calendar days after
the initial mailing, the Settlement Administrator shall send an identical reminder Settlement Notice
to all Settlement Class Members via First Class U.S. Mail, email, and text message. Settlement
Administrator shall ensure that automated reminder features associated with the notices described
herein are deactivated. Class Counsel shall also be permitted to make a single scripted telephone
call to the Settlement Class Members to confirm receipt of the Settlement Notice. Any Notice of
Settlement and Settlement Award Checks returned to the Settlement Administrator with a
forwarding address shall be re-mailed by the Settlement Administrator within five (5) calendar
days following receipt of the returned mail. If any Notice of Settlement is returned to the
Settlement Administrator without a forwarding address, the Settlement Administrator shall
undertake reasonable efforts such as skip traces to search for the correct address within five (5)
calendar days and shall re-mail the Notice of Settlement to any newly found addresses within five
(5) calendar days of finding the new address(es).

               e.       The Settlement Administrator will provide weekly reports to counsel for the
Parties regarding the status of the mailing of the Notice of Settlement and the claims administration
process.

               f.     Class Counsel and Kinder Morgan’s Counsel have the right to make
inquiries and receive any information from the Settlement Administrator related to the claims
administration process.

        12.    Interim Report by the Settlement Administrator. Within five (5) calendar days
after the Notice Deadline, the Settlement Administrator shall confirm (i) the total number of
Settlement Class Members who were sent the Notice of Settlement; and (ii) the total number of
Settlement Class Members who timely returned a Claim Form.

       13.     Dismissal of the Action. The Court Approval Order shall incorporate a provision
dismissing the Action, including Oates’s claims and the claims of Participating Settlement Class
Members, with prejudice.




                                                 6
4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 8 of 26




                        SETTLEMENT FUNDS AND AWARD CALCULATION

         14.       Gross Settlement Amount.

              a.     Funding. No later than thirty (30) calendar days before the Settlement
Administrator sends Participating Settlement Class Members their Settlement Awards, Kinder
Morgan shall wire to the Settlement Administrator the Gross Settlement Amount up to
$3,925,000.00 plus any amounts necessary to fund the employer’s share of payroll taxes.

              b.     Disbursement by Settlement Administrator. All disbursements shall be
made from an IRS-qualified settlement fund set up by the Settlement Administrator (hereinafter,
“Qualified Settlement Fund”). The Settlement Administrator shall be the only entity authorized
to make withdrawals or payments from the Qualified Settlement Fund.

                c.     Interest. The interest on the funds deposited by Kinder Morgan will inure
pro rata to the party or persons to whom the underlying funds are ultimately paid out.

               d.     Payroll Taxes. Kinder Morgan’s share of federal and state payroll taxes
shall be determined and paid by the Settlement Administrator.

       15.     Payments. Subject to the Court’s Approval Order, the following amounts shall be
paid by the Settlement Administrator from the Gross Settlement Amount:

                a.     Service Award to Plaintiff Oates. Plaintiff David Oates shall receive
$7,500.00 for his efforts in bringing and prosecuting the Action, and in consideration of the general
release set forth above in Paragraph 10(a). The Qualified Settlement Fund shall issue an IRS Form
1099 for this payment. Oates shall be solely and legally responsible for all taxes on this service
award. The Settlement Administrator shall pay the Court-awarded Service Award to Oates no later
than five (5) calendar days following Kinder Morgan funding the Gross Settlement Amount.

                   b.        Attorneys’ Fee Award.

                      (i)     Class Counsel shall receive attorneys’ fees in an amount of
$1,373,750.00, which is 35% of the Gross Settlement Amount and will compensate Class Counsel
for all work performed in the Action as of the date of this Settlement Agreement as well as all of
the work remaining to be performed, including but not limited to documenting the settlement,
securing Court approval of the settlement, making sure that the settlement is fairly administered
and implemented, and obtaining final dismissal of the settled claims.

                        (ii)    The attorneys’ Fees Award paid by Kinder Morgan pursuant to this
Settlement Agreement shall constitute full satisfaction of Kinder Morgan’s obligations to pay
amounts to any person, attorney or law firm for attorneys’ fees in the Action on behalf of Oates
and/or any Participating Settlement Class Member, and shall relieve Kinder Morgan from any
other claims or liability to any other attorney or law firm for any attorneys’ fees or costs to which
any of them may claim to be entitled on behalf of Oates or any Participating Settlement Class
Member.


                                                     7
4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 9 of 26




                       (iii) An IRS Form 1099 shall be provided to Class Counsel for the
Attorneys’ Fee Award payment made to Class Counsel. Each firm constituting Class Counsel shall
be solely and legally responsible to pay any and all applicable taxes on the payment made to that
firm.

                    (iv)    The Settlement Administrator shall pay the Court-awarded
Attorneys’ Fee Award to Class Counsel no later than five (5) calendar days following Kinder
Morgan funding the Gross Settlement Amount.

                c.    Case Expenses. Class Counsel’s out-of-pocket costs are estimated not to
exceed $30,000.00 and shall be paid from the Gross Settlement Amount. In the event Class
Counsel’s out-of-pocket costs are less than $30,000.00, the difference shall be redistributed and
paid on a pro rata basis to the Participating Settlement Class Members. An IRS Form 1099 shall
be provided to Class Counsel for the Case Expenses payment made to Class Counsel. The
Settlement Administrator shall pay the Court-awarded Case Expenses to Class Counsel no later
than five (5) calendar days following Kinder Morgan funding the Gross Settlement Amount.

                d.      Settlement Administration Costs. The Settlement Administration Costs to
be paid to the Settlement Administrator shall not exceed $30,000.00. The Parties agree to cooperate
in the settlement administration process and to make all reasonable efforts to control and minimize
the costs incurred in the administration of the settlement.

             e.      Settlement Awards to Participating Settlement Class Members.
Settlement Awards shall be made to Participating Settlement Class Members as set forth below.

             CALCULATION AND DISTRIBUTION OF SETTLEMENT AWARDS

        16.    Settlement Award Eligibility. All Participating Settlement Class Members shall
be paid a Settlement Award from the Net Settlement Amount. The allocation amounts set forth
below are estimates only and are subject to revision after receiving final Class Data from the
Vendor Companies. These estimates are based on the Parties’ current belief that there are
approximately 1,370 Settlement Class Members who worked an estimated 40,000 overtime weeks
during the Class Period. The Settlement Award will be based on each Settlement Class Members’
estimated overtime weeks multiplied by the fixed work week value. The fixed work week value
will be determined by dividing the Net Settlement Amount by the estimated 40,000 overtime work
weeks at issue. It is estimated that the fixed work week value will be $62.09. This represents the
net value of each overtime work week for Defendant’s share of potential damages.

        17.     Fifty percent (50%) of each Settlement Award to Participating Settlement Class
Members shall be treated as back wages, and accordingly, on each Settlement Award, the
Settlement Administrator shall effectuate federal and applicable state income and employment
taxes and withholdings as required by law with respect to 50% of each Settlement Award
distributed, and the Settlement Administrator shall pay Kinder Morgan’s customary employer
share of all required federal and state payroll taxes on such amounts. Federal withholding shall be
at the 22% supplemental wage tax rate. The remaining 50% of each Settlement Award shall be
treated as non-wage penalties and liquidated damages, to be reported on an IRS Form 1099, and
shall not be subject to federal or state withholdings. Each Participating Settlement Class Member

                                                8
4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 10 of 26




shall be solely and legally responsible to pay all taxes on the non-wage penalties and liquidated
damages portion of the Settlement Award.

       18.     The Settlement Administrator shall provide counsel for the Parties with a final
report of all proposed Settlement Awards, no more than five (5) calendar days following the
completion of Funding.

        19.     The Settlement Administrator shall mail all Settlement Awards to Participating
Settlement Class Members within sixty (60) calendar days of the Notice Deadline. The Settlement
Administrator shall then provide a written certification of such payments to counsel for the Parties
within five (5) calendar days of mailing all Settlement Awards to Participating Settlement Class
Members.

        20.     All Settlement Award checks shall remain valid and negotiable for ninety (90) days
from the date the Settlement Administrator sends the Settlement Award Checks to the Participating
Settlement Class Members and may thereafter automatically be canceled if not cashed within that
time, at which time the right to recover any Settlement Award will be deemed void and of no
further force and effect. All funds from checks not cashed will revert to the Qualified Settlement
Fund. The Settlement Administrator will include with each mailed check a letter stating that the
check must be cashed or deposited within ninety (90) days or it will be cancelled and deemed void
and of no further effect.

       21.    Remaining Monies. If at the conclusion of the 90-day check void period set forth
in Paragraph 21 there are any monies remaining in the Qualified Settlement Fund, those remaining
monies shall be paid to Kinder Morgan within fifteen (15) business days following that check
void period.

       22.    No Claim Based Upon Distributions or Payments in Accordance with this
Settlement Agreement. No person shall have any claim against the Releasees, Oates, the
Settlement Class Members, Class Counsel, Kinder Morgan’s Counsel, or the Settlement
Administrator based on distributions or payments made in accordance with this Settlement
Agreement.

                                      MISCELLANEOUS

       23.     Kinder Morgan’s Legal Fees. Kinder Morgan’s legal fees and expenses in the
Action shall be borne by Kinder Morgan.

        24.    Nullification of the Settlement Agreement. In the event: (a) the Court does not
approve the Settlement Agreement as provided herein; or (b) the Settlement Agreement does not
become final for any other reason; this Settlement Agreement shall be null and void and the Parties
shall be returned to their respective statuses as of the date immediately prior to the execution of
this Settlement Agreement. If this occurs, the Parties shall make reasonable efforts to cure the
alleged deficiencies in this Settlement Agreement identified by the Court and resubmit a revised
Settlement Agreement to the Court for approval.



                                                 9
4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 11 of 26




       25.     Inadmissibility of Settlement Agreement. Except for purposes of settling the
Action, neither this Settlement Agreement, nor its terms, nor any document, statement, proceeding
or conduct related to this Settlement Agreement, nor any reports or accounts thereof, shall be
construed as, offered or admitted in evidence as, received as, or deemed to be evidence for any
purpose adverse to the Parties, including, without limitation, evidence of a presumption,
concession, indication or admission by any of the Parties of any liability, fault, wrongdoing,
omission, concession or damage.

        26.    Computation of Time. For purposes of this Settlement Agreement, if the
prescribed time period in which to complete any required or permitted action expires on a Saturday,
Sunday, or legal holiday (as defined by FED. R. CIV. P. 6(a)(6)), such time period shall be continued
to the following business day.

        27.     Tax Indemnification. Oates and Participating Settlement Class Members agree to
pay any taxes found to be owed from payments made pursuant to this Settlement Agreement and
to hold the Releasees harmless from any claims, assessments, demands, penalties and interest
found to be owed as a result of any payment made pursuant to this Settlement Agreement. Oates
and the Participating Settlement Class Members do not indemnify and hold harmless the Releasees
from any claims, assessments, demands, penalties and interest found to be owed for time worked
for Kinder Morgan arising out of payments/compensation previously made.

        28.   Amendment or Modification. This Settlement Agreement may be amended or
modified only by a written instrument signed by counsel for all Parties or their successors in
interest.

       29.    Entire Settlement Agreement. This Settlement Agreement constitutes the entire
agreement among the Parties, and no oral or written representations, warranties or inducements
have been made to any party concerning this Settlement Agreement other than the representations,
warranties, and covenants contained and memorialized in such documents. All prior or
contemporaneous negotiations, memoranda, agreements, understandings, and representations,
whether written or oral, are expressly superseded hereby and are of no further force and effect.
Each of the Parties acknowledges that they have not relied on any promise, representation or
warranty, express or implied, not contained in this Settlement Agreement.

        30.     Authorization to Enter Into Settlement Agreement. Counsel for all Parties are
expressly authorized by the Parties whom they represent to enter into this Settlement Agreement
and to take all appropriate action required or permitted to be taken by such Parties pursuant to this
Settlement Agreement to effectuate its terms, and to execute any other documents required to
effectuate the terms of this Settlement Agreement. The Parties and their counsel shall cooperate
with each other and use their best efforts to effect the implementation of the Settlement Agreement.

        31.    Binding on Successors and Assigns. This Settlement Agreement shall be binding
upon, and inure to the benefit of Oates, Kinder Morgan, and the Participating Settlement Class
Members and their heirs, beneficiaries, executors, administrators, successors, transferees,
successors, assigns, or any corporation or any entity with which any party may merge, consolidate
or reorganize.


                                                 10
4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 12 of 26




       32.      Counterparts. This Settlement Agreement may be executed in one or more
counterparts, including by facsimile, email, and/or electronic signature. All executed counterparts
and each of them shall be deemed to be one and the same instrument.

        33.    Cooperation and Drafting. The Parties have cooperated in the drafting and
preparation of this Settlement Agreement; hence the drafting of this Settlement Agreement shall
not be construed against any of the Parties. The Parties agree that the terms and conditions of this
Settlement Agreement were negotiated at arms’ length and in good faith by the Parties and reflect
a settlement that was reached voluntarily based upon adequate information and sufficient
discovery and after consultation with experienced legal counsel.

         34.    Offset & Contribution Protection. The Parties agree that if one or more
Participating Settlement Class Members asserts a claim against one or more Vendor Companies
for the same inspector work performed during the Class Period for the benefit of Kinder Morgan
Entities, the amount of such damages sought or recoverable from one or more Vendor Companies
shall be reduced by the sum of any payment made to such Participating Settlement Class Members
herein. The Parties agree that this Settlement Agreement is intended to constitute a complete
discharge of any and all liability of Kinder Morgan Entities to Participating Settlement Class
members and result in a reduction of the damages recoverable from the Vendor Companies to the
fullest extent permitted by applicable law.

        35.     Jurisdiction of the Court. The Court shall retain jurisdiction with respect to the
interpretation, implementation, and enforcement of the terms of this Settlement Agreement and all
orders and judgments entered in connection therewith, and the Parties and their counsel submit to
the jurisdiction of the Court for this purpose.

         38.    Confidentiality. The Parties, including Oates, Kinder Morgan, and the
Participating Settlement Class Members, agree that this Agreement shall be confidential and that
all filings and hearings related to the Agreement shall be under seal, subject to approval of the
Court. Class Counsel shall take all additional necessary steps to ensure that the Agreement is filed
under seal and kept confidential. The Parties agree that confidentiality is a material term of the
Agreement.

        39.   Non-Publicity. The Parties and their counsel agree not to publicize or publish the
fact or terms of this settlement via television, radio newspaper, internet, social media,1 web,
magazine, journal, report, pamphlet, book, news/press release, billboard, public posting, or any
other media outlet.

                      ***REST OF PAGE LEFT INTENTIONALLY BLANK***
                             ***SIGNATURE PAGE FOLLOWS***




    1
        “Social Media” means any form of electronic communication (such as Web sites for social
or professional networking and blogging) through which users create online communities to share
information, ideas, personal messages, opinions and other content, such as videos. This includes,
without limitation, Facebook, Twitter, LinkedIn and Instagram.
                                                11
4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 13 of 26




      IN WITNESS WHEREOF, the Parties and their counsel have executed this Settlement
Agreement as follows:




NAMED                        David Oates
PLAINTIFF:                   _____________________________
                             David Oates (Apr 28, 2021 17:54 CDT)
                                                                              Apr 28, 2021
                                                                         Date: __________________
                             David Oates




CLASS
COUNSEL:                     ______________________________              Date: __________________

                             By: __________________________




DEFENDANT
KINDER
MORGAN:                          ______________________________          Date: __________________

                             By: ___________________________




KINDER
MORGAN’S
COUNSEL:                     ______________________________              Date: __________________

                             By: ___________________________




                                                                    12
4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 14 of 26




      IN WITNESS WHEREOF, the Parties and their counsel have executed this Settlement
Agreement as follows:




NAMED
PLAINTIFF:                   _____________________________                        Date: __________________
                             David Oates




CLASS                        Michael A. Josephson
COUNSEL:                     ______________________________
                             Michael A. Josephson (Apr 28, 2021 17:37 CDT)
                                                                                       Apr 28, 2021
                                                                                  Date: __________________
                                     Michael A. Josephson
                             By: __________________________




DEFENDANT
KINDER
MORGAN:                          ______________________________                   Date: __________________

                             By: ___________________________




KINDER
MORGAN’S
COUNSEL:                     ______________________________                       Date: __________________

                             By: ___________________________




                                                                             12
4812-1849-4439.1 / 106150-1001
9-cv-01171-SLP Document 122-1 Filed 05/25/21 Pag
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 16 of 26




      IN WITNESS WHEREOF, the Parties and their counsel have executed this Settlement
Agreement as follows:




NAMED
PLAINTIFF:                   _____________________________        Date: __________________
                             David Oates




CLASS
COUNSEL:                     ______________________________       Date: __________________

                             By: __________________________




DEFENDANT
KINDER
MORGAN:                          ______________________________   Date: __________________

                             By: ___________________________




KINDER
MORGAN’S
COUNSEL:                     ______________________________       Date: __________________

                             By: ___________________________




                                                    12
4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 17 of 26




                                   EXHIBIT A




4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 18 of 26




                          ***OFFICIAL, COURT AUTHORIZED NOTICE***

                ***THIS IS NOT AN ADVERTISEMENT FROM A LAWYER***


                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF OKLAHOMA

  DAVID M. OATES, Individually and on                   Case No.: 5:19-CV-01171-SLP
   Behalf of Others Similarly Situated,

   v.                                                    Jury Trial Demanded

  KINDER MORGAN ENERGY
  PARTNERS, L.P.


To:      «First_Name» «Last_Name»

Re:      Your Right to Overtime Pay from a Settlement with Kinder Morgan Energy
         Partners, LP

  NOTICE OF COLLECTIVE ACTION SETTLEMENT AND YOUR OPT-IN RIGHTS

TO:      [Class Member Name]
         [Address]
         [Address]

                                 PLEASE READ THIS NOTICE CAREFULLY.

You received this Notice because the Court in charge of this Lawsuit has agreed that this Notice
should be sent to persons who are identified as current or former Inspectors who were provided to
work on Kinder Morgan projects by one or more of the Vendor Companies listed below and
allegedly paid a day rate while working on Kinder Morgan’s projects. This Notice is intended to
provide you with information in connection with the current settlement of the above-captioned
Lawsuit against Kinder Morgan Energy Partners, LP (“Kinder Morgan”).

Vendor Companies include: (i) 3B Inspection, LLC; (ii) International Inspecting, Inc. d/b/a 3I; (iii)
FIS Operations, LLC d/b/a Frontier Integrity Solutions; (iv) Table Rock Survey, LLC d/b/a
Integrated Consulting & Inspection LLC; (v) Natural Energy Field Services, LLC; (vi) NV5, LLC;
(vii) Onshore Quality Control Specialists, LLC; (viii) Platte River Inspection Services; (ix)
Cleveland Integrity Services, Inc.; and (x) Kestrel Field Services, Inc.




4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 19 of 26




This Notice is intended to advise you of how your rights under the Fair Labor Standards Act
(“FLSA”) may be affected by this Lawsuit and describe how to participate in this settlement, if
you want to.

BECAUSE YOU FIT THE CLASS DEFINITION, YOU ARE ELIGIBLE TO RECEIVE
MONEY FROM THE COURT-APPROVED SETTLEMENT IN THIS CASE, AS
DESCRIBED BELOW, IN THE SUM OF [SETTLEMENT SHARE]. IF YOU WISH TO
PARTICIPATE IN THIS SETTLEMENT, YOU MUST RETURN THE ATTACHED
CLAIM FORM AND SUBSTITUTE W-9 BY [75 DAYS FROM MAILING].

1.       Why Should You Read This Notice?

This Notice explains the Lawsuit, the key settlement terms, and your right to share in the monetary
proceeds of this settlement. The United States District Court for the Western District of Oklahoma
has approved the settlement as fair and reasonable, but it is not an expression of any opinion by
the Court as to the merits of the claims or defenses asserted by the Parties.

2.       What Is the Lawsuit About and Why Was this Notice Sent?

An Inspector filed this Lawsuit on behalf of himself and other Inspectors who worked on Kinder
Morgan projects who were allegedly paid a day rate with no overtime. Plaintiff alleges that Kinder
Morgan was his employer under the FLSA and did not pay him or other Inspectors the proper
amount of overtime for all hours worked over forty hours each week. In addition to unpaid
overtime, Plaintiff through the Lawsuit is seeking liquidated (double) damages equal to his unpaid
overtime, attorneys’ fees, and costs.

Kinder Morgan denies Plaintiff’s allegations and has asserted various defenses. Kinder Morgan
denies all liability but believes this settlement is a business solution to this dispute.

The Court has not decided who is right, but has authorized this Notice to inform you of your rights
related to this lawsuit.

The Parties investigated the facts and have made a thorough study of the legal principles applicable
to the claims asserted in the litigation. Based upon their investigation, legal evaluation, and taking
into account the contested legal and factual issues involved, including the assessment of the
uncertainties of litigation and the relative benefits conferred upon the Plaintiff and the putative
class pursuant to the attached Settlement Agreement, the Parties concluded that the settlement on
the terms set forth in the attached Settlement Agreement are fair, reasonable, adequate, and in the
best interests of the Plaintiff and the putative class.

The Parties submitted the Settlement Agreement to the Court, which approved the Settlement
Agreement on [APPROVAL DATE].




4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 20 of 26




3.    What are the Terms of the Settlement and How Much Can I Expect To Receive if I
Opt-In?

A gross settlement amount will be paid by Kinder Morgan to settle this matter. The Parties
requested the Court approve payment from this fund for settlement payments, attorneys’ fees,
costs, and expenses, and a Service Payment to Plaintiff Oates.

All Settlement Class Members are eligible to receive a pro rata share of the Net Settlement
Amount. Your share of the Settlement (“Settlement Award”) has been calculated to be [insert
settlement share]. This settlement share is based on the estimated number of overtime weeks you
worked during the Class Period x $_____(fixed work week value).

The portion of each final settlement payment allocated to claims of unpaid overtime and other
claims for unpaid wages will be subject to authorized or required deductions, including employee-
paid payroll tax withholdings required by law, garnishments, and tax liens. The final settlement
payment will be divided with fifty-percent of the final settlement payment being reported on an
IRS Form W-2 as wages and fifty-percent of the final settlement payment being reported on an
IRS Form 1099 for liquidated damages.

The Settlement Administrator will deduct applicable employee payroll taxes and withholdings
from one-half of each Settlement Class member’s Settlement Award. It will make no deductions
from the other half, but this payment will be reported on an IRS Form 1099 as set forth in the
Settlement Agreement.

If you submit a Claim Form and Confidential W-9 by [75 DAYS FROM MAILING], you will
receive a Settlement Award. You will have 90 days to cash your checks that will be sent to you by
the Settlement Administrator. If at the conclusion of the 90-day check void period, there are any
uncashed checked, the monies will be returned to Kinder Morgan.

By submitting your Claim Form, you will be agreeing to the following release of claims:

Released Claims include any and all state, local or federal claims, obligations, demands, actions,
rights, causes of action and liabilities against Releasees (as defined below) for alleged unpaid
wages, liquidated or other damages, unpaid costs, penalties (including late payment penalties),
premium pay, interest, attorneys’ fees, litigation costs, restitution or any other compensation and
relief arising under the FLSA and any other state or local wage-related law applicable to the work
performed for Kinder Morgan Entities through one or more of the Vendor Companies during the
Class Period (as defined in the Agreement). Released Claims expressly do not include any claims
that you may have related to work performed on Kinder Morgan Entities’ projects on behalf of a
vendor other than the Vendor Companies as defined herein. “Releasees” means Kinder Morgan
Energy Partners, LP, and all of their past, present, and future officers, owners, directors, principals,
agents, employees, representatives, parents, shareholders, partners, subsidiaries, holding
companies, affiliates, predecessors, successors, assigns, insurers, joint venture parties, and related
parties in their individual and corporate capacities. Releasees expressly excludes the Vendor
Companies.



4812-1849-4439.1 / 106150-1001
         Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 21 of 26




If you elect to participate, you will only be releasing Kinder Morgan from liability. You will
not be releasing any of the Vendor Companies from liability for unpaid overtime wages. This
means that you might be able to pursue any remaining wage and hour claims for additional
compensation due to you against any of the Vendor Companies in a separate proceeding
subject to any offset for settlement funds that you received from Kinder Morgan in this
lawsuit.

It is your responsibility to keep a current address on file with the Settlement Administrator
to ensure receipt of your Settlement Award. If you fail to keep your address current, you
may not receive your Settlement Award.

4.       What Are My Rights?

     •   Participate in the Settlement and receive a Settlement Award by returning a fully executed
         Claim Form and Confidential W-9 by [75 DAYS FROM MAILING] via mail, fax, or
         email to:
                               [SETTLEMENT ADMIN CONTACT INFO]

     •   Do nothing and receive no compensation.


5.       Can Kinder Morgan Retaliate Against Me for Participating in this Lawsuit?

No. Your decision as to whether or not to participate in this Settlement will in no way affect your
ability to perform work for Kinder Morgan.

6.       Who Are the Attorneys Representing Plaintiff and the Settlement Class?

As part of the Court’s approval of the Settlement, the Court appointed the following attorneys as
Settlement Class Counsel:

                    Michael Josephson                         Rex Burch
                      Taylor A. Jones                  Bruckner Burch, P.L.L.C.
               Josephson Dunlap Law Firm                  11 Greenway Plaza
                    11 Greenway Plaza                         Suite 3025
                         Suite 3050                      Houston, Texas 77046
                  Houston Texas 77046                    Phone: 713-877-8788
                 Phone: 1-888-992-2990          Email: frontdesk@brucknerburch.com
              Email: Info@mybackwages.com


7.       How Will the Attorneys for the Settlement Class Be Paid?

Kinder Morgan has agreed to pay Class Counsel’s attorneys’ fees and costs. You will not have to
pay Class Counsel any money for their attorneys’ fees or costs directly. This amount is being paid


4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 22 of 26




to Class Counsel as a part of the settlement approved by the Court.

8.       Additional Information

If you need more information or have any questions about the Settlement, or would like to review
the Settlement Agreement, you may contact the Class Counsel at the telephone number or email
listed in the preceding section. Please refer to the Kinder Morgan Settlement. This Notice only
summarizes the Lawsuit, the Settlement, and related matters.

     THIS SETTLEMENT NOTICE IS AUTHORIZED BY UNITED STATES DISTRICT
      COURT FOR THE WESTERN DISTRICT OF OKLAHOMA. PLEASE DO NOT
               CONTACT THE COURT REGARDING THIS NOTICE.




4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 23 of 26




                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF OKLAHOMA

  DAVID M. OATES, Individually and on                     Case No.: 5:19-CV-01171-SLP
   Behalf of Others Similarly Situated,

   v.                                                      Jury Trial Demanded

  KINDER MORGAN ENERGY
  PARTNERS, L.P.



        OFFICIAL UNPAID OVERTIME CLAIM FORM AND CONFIDENTIAL W-9
                          APPROVED BY THE COURT

 In order to receive a Settlement Award, you must provide all of the information requested
 on this Claim Form AND the Substitute W-9, sign and date them, and return them to the
 Settlement Administrator postmarked on or before [75 DAYS FROM MAILING]. Any
 Claim Form and Substitute W-9 postmarked or received without a postmark after [75
 DAYS FROM MAILING] will not be valid. You should mail, fax, or email these forms to
 the Settlement Administrator at the following address:

                                  Overtime Lawsuit Against Kinder Morgan
                                 [SETTLEMENT ADMIN CONTACT INFO]

By completing and signing this Claim Form and in exchange for $___________, I hereby consent
and agree to join this lawsuit in order to participate in the Settlement entered into by Plaintiff and
Kinder Morgan that was approved by the Court. I also consent and agree to be bound by
any adjudication of this action by the Court. I hereby designate Michael A. Josephson and
Taylor A. Jones of Josephson Dunlap LLP and Richard J. Burch, of Bruckner Burch PLLC, to
represent me in this action.

I understand that by accepting this settlement, I am agreeing to the following release of claims:

Released Claims include any and all state, local or federal claims, obligations, demands, actions,
rights, causes of action and liabilities against Releasees (as defined below) for alleged unpaid
wages, liquidated or other damages, unpaid costs, penalties (including late payment penalties),
premium pay, interest, attorneys’ fees, litigation costs, restitution or any other compensation and
relief arising under the FLSA and any other state or local wage-related law applicable to the work
performed for Kinder Morgan Entities through one or more of the Vendor Companies during the
Class Period (as defined in the Agreement). Released Claims expressly do not include any claims
that I may have related to work performed on Kinder Morgan Entities’ projects on behalf of a
vendor other than the Vendor Companies as defined herein. “Releasees” means Kinder Morgan
Energy Partners, LP, and all of their past, present, and future officers, owners, directors, principals,
agents, employees, representatives, parents, shareholders, partners, subsidiaries, holding


4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 24 of 26




companies, affiliates, predecessors, successors, assigns, insurers, joint venture parties and related
companies in their individual and corporate capacities. Releasees expressly excludes the Vendor
Companies.

I further represent and warrant that nothing that would otherwise be released by signing this Claim
Form has been assigned, transferred, or hypothecated or purportedly assigned, transferred, or
hypothecated to any person or entity, including, but not limited to, any interest in the Lawsuit or
any related action.

I understand that ONLY the Settlement Administrator will use the personal information supplied
on my Claim Form to make settlement payments from the settlement of the Lawsuit and that it
may verify the accuracy of certain facts represented on my Claim Form with information provided
by the Parties in the Lawsuit.

I understand that I must keep the Settlement Administrator informed of my current home address
and of any change in my address. If I do not do so, I understand that I may not receive the settlement
payment that I might otherwise be entitled to receive.



Signature                              Date


Print Name                             City, State

Print Clearly or Type:

 Name
           First                        Middle                  Last


 Other Names (if any) Used While Working for Kinder Morgan


 Current Residential Street Address

 City                                             State                ZIP Code

 Email

 Telephone Numbers ____________________________ ____________________________
                              Home                          Cell




4812-1849-4439.1 / 106150-1001
                    Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 25 of 26




                                                  CONFIDENTIAL W-9 FORM

            In order to receive a Settlement Award, you must timely complete and return this Substitute
            W-9 Form and the Claim Form.

                                                           Substitute W-9
                                             Taxpayer Identification Number Certification

Enter your Social Security Number (taxpayer identification number):
                                                          •
Print name and address as shown on your income tax return:

__________________________________________________________________________________________________


First Name & Middle Initial: ___________ Last Name:
                •

Address:
                     •

City:                                            State: ________ ZIP Code:

Under penalties of perjury, I certify that:
1. The taxpayer identification number shown on this form is my correct taxpayer identification number, and
2.   I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been
     notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report
     all interest or dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding, and
3. I am a U.S. citizen or other U.S. person (including a U.S. resident alien).
Note: If you have been notified by the IRS that you are subject to backup withholding, you must cross out item 2 above.
Signature
of U.S. Person: __________________________________ Date:



                         RETURN THIS SIGNED SUBSTITUTE W-9 AND CLAIM FORM TO:

                                             Overtime Lawsuit Against Kinder Morgan
                                                           [CPT, Inc.
                                               Kinder Morgan Overtime Settlement
                                              [Address to be provided by CPT, Inc.]

             THIS FORM AND THE CONSENT FORM MUST BE COMPLETED IN FULL AND
              MAILED, EMAILED, OR FAXED TO THE SETTLEMENT ADMINISTRATOR


            4812-1849-4439.1 / 106150-1001
        Case 5:19-cv-01171-SLP Document 122-1 Filed 05/25/21 Page 26 of 26




                POSTMARKED ON OR BEFORE [75DAYS AFTER MAILING]




4812-1849-4439.1 / 106150-1001
